___________

                            No. 95-1773
                            ___________

Bertha J. Washington,             *
                                  *
          Appellant,              *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   Eastern District of Arkansas.
Veterans Administration,          *
Secretary,                        *        [UNPUBLISHED]
                                  *
          Appellees.              *


                            ___________

                  Submitted:   February 5, 1996

                        Filed: February 16, 1996
                             ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     Bertha J. Washington appeals the district court's1 judgment
for defendant following a bench trial in her action under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. Having
carefully reviewed the record and the parties' briefs, we conclude
that no error of law or fact appears and that an opinion would lack
precedential value.


     Accordingly, we affirm.   See 8th Cir. R. 47B.




    1
     The Honorable John F. Forster, Jr., United States Magistrate
Judge for the Eastern District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-